        Case 1:17-cv-01047-ESH Document 81 Filed 02/21/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC, et al.,

             Plaintiffs,

       v.                                    Civil Action No. 17-01047 (ESH)

PROJECT VERITAS ACTION FUND, et
al.,

             Defendants.


                   NOTICE OF SUBSTITUTION OF COUNSEL

      The Clerk shall please enter the appearance of Assistant Attorney General

Micah Bluming and withdraw the appearance of Gregory Cumming as counsel for the

District of Columbia.

Dated: February 21, 2020.          Respectfully submitted,

                                   KARL A. RACINE
                                   Attorney General for the District of Columbia

                                   TONI MICHELLE JACKSON
                                   Deputy Attorney General
                                   Public Interest Division

                                   FERNANDO AMARILLAS
                                   Chief, Equity Section

                                   /s/ Micah Bluming
                                   MICAH BLUMING [1618961]
                                   Assistant Attorney General
                                   441 Fourth Street, N.W., Suite 630 South
                                   Washington, D.C. 20001
                                   (202) 724-7272
                                   (202) 730-1833 (fax)
Case 1:17-cv-01047-ESH Document 81 Filed 02/21/20 Page 2 of 2



                           micah.bluming@dc.gov

                          Counsel for the District of Columbia




                              2
